 

 

 

 

REBUM ge itot Ret identify your case:

  

United States Bankruptcy Court for the:

District of

 

| Case number (if known):

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under:
QO Chapter 7

C} Chapter 11

QO Chapter 12

@ Chapter 13

Q) Check if this is an
amended filing

12/17

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a

Joint case—and in joint cases, these forms use you to ask
the answer would be yes if either debtor owns a car. When
Debtor 2 to distinguish between them. In joint cases, one o

Same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together,
information. If more space is needed, attach a separate sheet to this form. On the t

{if known). Answer every question.

identify Yourself

for information from both debtors. For example,
information is needed about the Spouses separately, the form uses Debtor 1 and
f the spouses must report information as Debtor 1 and the other as Debtor 2. The

if a form asks, “Do you own a car,”

both are equally responsible for supplying correct
op of any additional pages, write your name and case number

 

1. Your full name

Write the name that is on your
govemment-issued picture

About Debtor 1:

Maene

About Debtor 2 (Spouse Only in a Joint Case):

Mane |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or |
passport). Middle name Middie name |
Bring your picture Jo £ ph 0c oph
identification to your meeting Lastname # Last name |
- with the trustee.
Suffix (Sr., Jr., 1, i) Suffix (Sr., Jr, Ul, Ul)
|
, |
2. All other names you Ma re
have used in the last 8 First name First name |
years
Include your married or Middle name Middle name om
maiden names. Dem . d Wi ck
Last name Lastname |
First name First name
Middie name Middle name
Last name Last name
aS eee SE RneemieEE seems en cen eee — —
3. Only the last 4 digits of 4. ye 6 3 g oa |
your Social Security ~ XK = s x X= 3
number or federal OR OR
Individual Taxpayer |
Identification number Qxx = x = ns 9x - x -_ Sa
(ITIN) |
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
 

Case number (i known)

 

 

 

Debtor 1
First Name Middle Name Last Name
re a ee a

 

| About Debtor 1:

Any business names

and Employer

| Identification Numbers
(EIN) you have used in

® | have not used any business names or EINs.

 

About Debtor 2 (Spouse Only in a Joint Case):

a | have not used any business names or EINs.

 

 

Business name

| the last 8 years

Include trade names and

Business name

 

 

| doing business as names Bucinges nave

Business name

EIN EIN
| EIN EIN

5. Where you live
|

668 Guth Doth ST

 

 

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Number Street

Newark NI_ 070%

City State ZIP Code City State ZIP Code
ESCOX”

County County

If your mailing address is different from the one
| above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

pa

| 6 Why you are choosing Check one:

| this district to file for
@® Over the last 180 days before filing this petition,

 

 

 

 

bankruptcy | have lived in this district longer than in any
other district.
| (C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)
beer a = === = 2S SSS se
Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy

SSS ee = me ==

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

State ZIP Code

Check one:

4B Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Q) i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 
Debtor 1

Case number (i known)

 

 

Firet Name Middie Name

Last Name

a s the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

poo

, 10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business

i partner, or by an

| affiliate?

11. Do you rent your
' residence?

Official Form 101

@ Chapter 13

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Q) Chapter 7
Q) Chapter 11
QO) Chapter 12

@ | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C2 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
Pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

. fiche 3 cpniertdh 7 Di 3flolg

Yes. District N J When 06 [6 tok Case number 18 “Dag q JK S |
MM// DD'S YYYY i

District When Case number
MM/ DD /YYYY

 

District When Case number

MM/ DD/YYYY

 

 

 

 

@ No
L] Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY

a No. Go to line 12.
O Yes. Has your landlord obtained an eviction judgment against you?

C) No. Go to line 12.

Q) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

i
{
Debtor 1 Case number (if known)
First Name Middle Neme Last Name

FERED Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor @ No. Go to Part 4.
of any full- or part-time
business? CQ) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

oration, hip,
ar ration, partnership, or Number —Sueet

 

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

 

io the petition. City Staite ZIP Code
Check the appropriate box to describe your business:
(2 Health Care Business (as defined in 11 U.S.C. § 104(27A))
! O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
OQ) Stockbroker (as defined in 11 U.S.C. § 104(53A))
Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
C) None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
: Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
_ @ No. 1am not filing under Chapter 11.
For a definition of small
_ business debtor, see CJ No. | am filing under Chapter 11, but |am NOT a small business debtor according to the definition in
i 11 U.S.C. § 101(51D). the Bankruptcy Code.

i QO) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
i Bankruptcy Code.

|
Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

|
14. Do you own orhave any = @ no

property that poses or is ;
alleged to pose athreat | 1 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any
property that needs

 

. . or . 9
immediate attention? if immediate attention is needed, why is it needed?

For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
EEF era Your Efforts to Receive a Briefing About Credit Counseling

 

Debtor 1

 

Firet Name

Middle Name

Lest Name

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

@ I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Ct received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cd certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

QC) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

O Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

@ t receiveda briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Q) I received a briefing from an approved credit
counseling agency within the 180 days before! |
filed this bankruptcy petition, but I do not have a |
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Q certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver |
of the requirement.

 

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining :
what efforts you made to obtain the briefing, why !
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances

required you to file this case. i

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy. :
if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file. i
You must file a certificate from the approved i
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case

may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15
days.

(C1 am not required to receive a briefing about
credit counseling because of: ;

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making i
rational decisions about finances.‘

CJ Disability. My physical disability causes me
fo be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Debtor 1

 

First Neme

Middle Name.

Last Name

| pares: EEE These Questions for Reporting Purposes

16. What kind of debts do
you have?

Case number (if known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CQ) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LJ No. Go to line 16c.
QO) Yes. Go ta line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

 

a No. | am not filing under Chapter 7. Go to line 18.

QO) Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

 

excluded and OC] No

administrative expenses

are paid that funds will be Q Yes

available for distribution

to unsecured creditors? _
48. How many creditorsdo @ 1-49 (2 1,000-5,000 C) 25,001-50,000

you estimate that you L) 50-99 Q) 5,001-10,000 CQ 50,001-100,000

owe? C) 100-199 Q) 10,001-25,000 CQ) More than 100,000

_ _. O) 200-999 __ _

_ 19. How much do you QO) $0-$50,000 J $1,000,001-$10 million 0 $500,000,001-$1 billion

estimate your assets to
be worth?

| 20. How much do you
| estimate your liabilities

Q) $50,001-$100,000
®@ $100,001-$500,000
O) $500,001-$1 million

©) $0-$50,000
() $50,001-$100,000

L) $10,000,001-$50 million
CJ $50,000,001-$100 million
©) $100,000,001-$500 million

CJ $1,000,001-$10 million
O) $10,000,001-$50 million

QC) $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
LJ More than $50 billion

(2) $500,000,001-$1 billion
L) $1,000,000,001-$10 billion

 

 

 

 

to be? @ $100,001-$500,000 OQ) $50,000,001-$100 million OQ) $10,000,000,001-$50 billion
CJ $500,001-$4 million C2 $100,000,001-$500 million More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
| For you correct. |
i :
If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
i Of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed :
: under Chapter 7.
if no attorney represents me and | did not pay or agree to pay someone whe is not an attomey to help me fill out
i this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. '
18 U.S.C. Od 1341, 1519, and 3571.
oF — i
x 7
i
Signature of Debtor 1 i
Executedon
MM / DD /YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 1

 

First Name Middle Name

For your attorney, if you are
represented by one

if you are not represented
by an attorney, you do not
need to file this page.

Official Form 101

Last Name

Case number (i known)

 

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of tite 11, United States Code, and have explained the relief |
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

 

 

 

 

 

 

 

 

knowledge a’ iry that the information in the schedules filed with the petition is incorrect.
x Date
Signaturtrof-Atfomey for Debtor MM / DD /yYYYY
Printed na UT GAUER ATTORNEY
347 FRANKLIN STREET
Firm name 1 OOMFIELD, NJ 07003
(973) 743-7050
Number Street
PAUL GAUER ATTORNEY |
Gity S47 FRANKLIN STREET Sate ZPCode |
BLOOMFIELD, NJ 07003 |
(973) 743-7050
Contact phone Email address yauee LAau JC.a6 Ligon
O)4 99) 979 NY |
Bar number State i
Voluntary Petition for Individuals Filing for Bankruptcy page 7
Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name

Debtor 2
(Spouse, Hf filing) First Name Middie Name

 

United States Bankruptcy Court for the:

 

(State)
Case number C) Check if this is an

{if known) amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Yourassets ‘
Walue ofwhatyou-own

1. Schedule A/B: Property (Official Form 106A/B) s EOD

12. Copy line 55, Total real estate, from Schedule A/B........scsentnetsnsnstnsisetninaunainvusnsitieeeeecc.

ib. Copy line 62, Total personal Property, frOM Schedule A/B........ccccsssesssssesseeesessessesususssssssssessisiuuasssssistsassseseussssesseeece $ 66S 0

1c. Copy line 63, Total of all property on Schedule A/B ....scwvsensnssnssnistsstnintnnnainiiusiteistiiieeeccc. $ } 6/ 1S)

EEE semmerice Your Liabilities
| “Your liabilities

| ~ Amount-you owe

| 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) a] 22 : 9 2a |
i 2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $

 

 

 

 

 

 

 

| 3. Schedule EFF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
| 3a. Copy the total claims from Part 1 (priority unsecured Claims) from line Ge of Schedule EVP... ccccssseccsesssscsccecessosss-s.

 

 

| Your total liabilities $ ook & a]

 

 

 

Summarize Your Income and Expenses

4. Schedule |: Your income (Official Form 1061) C HR
Copy your combined monthly income from line 12 Of SCHEOUIC I .........cseseesssssssssssssssnsnesnstinsesiettisssiuittisteeeeeeccccc $

|
|
| 5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c I S$

 

 

 

a — —

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
 

 

 

Debtor 1 Case number (i known)
_ First Name Middle Name Last Name
Answer These Questions for Administrative and Statistical Records
6. Are you filing for bankruptcy under Chapters 7, 11, or 137

Q No. You have nothing to report on this

® Yes

part of the form. Check this box and submit this form to the court with your other schedules.

 

B® Your debts are primarit
family, or household pui

Q) Your debts are not primarily consumer debts.

. What kind of debt do you have?

this form to the court with your other schedules.

ly consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
rpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

You have nothing to report on this part of the form. Check this box and submit

 

. From the Statement of Your Current Mo

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14,

nthly Income: Copy your total current monthly income from Official

 

 

; 3100

 

 

 

 

 

. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

~ From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Total. Add lines 9a through Sf.

Total claim

 

 

 

 

 

 

 

 

- Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information

page 2 of 2

 
Fill in this information to identify your case and this filing:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name
United States Bankruptcy Court for the:

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

QQ Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

| 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

OC No. Go to Part 2.
@) Yes. Where is the property?

Street address, if available, or other description

What is the property? Check all that apply.
O Single-family home

oy Duplex or multi-unit building

QO Condominium or cooperative

() Manufactured or mobile home

 

 

C2 Lang
Oo C2) investment property
N ewlh rk N. om u one
er

 

ne errr aerate ne tere igen

Who has an interest in the property? Check one.
Q) Debtor 1 only

CY Debtor 2 only

B® debtor 1 and Debtor 2 only

C) At least one of the debtors and another

ESSox

County *

If you own or have more than one, list here:

What is the property? Check all that apply.
Q Single-family home

OQ Duplex or multi-unit building

O) Condominium or cooperative

QQ Manufactured or mobile home

O} tang

QO Investment property

C) Timeshare

LJ other
Who has an interest in the property? Check one.
CQ) Debtor 4 only

OC) Debtor 2 onty

CY Debtor 1 and Debtor 2 only

CD) Atleast one of the debtors and another

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

 

County

property identification number:

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D;
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

s 160 , 600 $ 160, 600

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as loca
property identification number: Bio éix< 3015 LOT “A /

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D;
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Cl Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

 

Official Form 106A/B Schedule A/B: Property

page 1

 

 
Debtor 1

 

First Name Middle Name

1.3.

 

Street address, if available, or other description

 

Last Name

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles,
you own that someone else drives. If you lease a vehicle, also report it on

 

What is the property? Check all that apply.

QO Single-family home

C Duplex or multi-unit building

QO Condominium or cooperative

O Manufactured or mobile home

Q) tana

Cj investment property

C) Timeshare

O) other

 

Who has an interest in the property? Check one.

C) Debtor 1 only

C2 Debtor 2 only

CJ Debtor 1 and Debtor 2 only

Q At least one of the debtors and another

Other information you wish to add about this item, such as local

property identification number:

Case number (if known)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Q) Check if this is community property
(see instructions)

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Q) No
B Yes
3.1. Make: pons
; ——
Model: Sore iLp|
Year: ")

Approximate mileage:

 

Other information:

3.2. Make:
Model:
Year:
Approximate mileage:
Other information:

—

Lo :

 

 

Official Form 106A/B

If you own or have more than one, describe here:

Who has an interest in the property? Check one.
©) Debtor 1 only

OC) Debtor 2 only

() Debtor 1 and Debtor 2 only

Oat least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

OQ) Debtor 1 only

(2 Debtor 2 only

() Debtor 1 and Debtor 2 only

Cd At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...........:.ccsscsssesssssssssecsssessesrsssssssucsssesssssesesseecsesecceecceceses, >

whether they are registered or not? Include any vehicles
Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

sS000 s_ S600

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

page 2
 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Debtor 1

 

First Name. Middls Name

Make:
Model:

Year:

3.3,

Approximate mileage:

Other information:

:

Make:
Model:

Year:

3.4.

Approximate mileage:

Other information:

Last Name

 

[

Bi No
(] Yes

Make:
Model:

Year:

4.1,

 

Other information:

 

L

if you own or have more than one, list here:

4.2, Make:
Model:
Year:
Other information:
|

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.

CO Debtor 1 only

Q Debtor 2 only

CQ] Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

LI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 1 only

CJ Debtor 2 only

(C) Debtor 1 and Debtor 2 only

DC) At teast one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

) bebtor 1 only

OQ) Debtor 2 only

CI Debtor 1 and Debtor 2 only

CJ At teast one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CQ Debtor 1 only

Q) Debtor 2 only

CY Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (known)

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

Schedule A/B: Property

 

page 3
Debtor 1 Case number (known)
First Name Middle Name Last Name

BEF vescnve Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Berets Wvable ofthe

portion you own?

Do not deduct secured claims
or exemptions.

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware
CJ No — —— —_— = = =
4B Yes. Deseribe.........

- | § 1000

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

@ No r ~
C) Yes. Deseribe.......... Ez $

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
@ No

LJ Yes. Describe..........

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
Bi No

OO) Yes. Describe.......... | $

 

10. Firearms
Examples: Pistols, riftes, shotguns, ammunition, and related equipment

® No
Q) Yes. Describe.......... | $

 

 

11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
: {) No aa eee
W@ Yes. Describe.......... [ | $ O

=

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
{ gold, silver

@ No —

O Yes. Describe.......... | $

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses
a No
CJ Yes. Describe..........

L = -
i 14. Any other personal and household items you did not already list, including any health aids you did not list

@ No

OC) Yes. Give specific
information. .............

 

 

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ lf be

 

 

 

for Part 3. Write that number here ....ccocscssscensientuntstsetstionsseunisnsstseiintusiatiansnusiansonatusiiiupissisisieeseeeee, >

Official Form 106A/B Schedule A/B: Property page 4

 
Debtor 1

Case number (itknown)

 

Firet Name

 

Middle Name Last Name

FEED v-crine Your Financial Assets

 

Do you own or have any legal or equitable interest in any of the following?
16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CO) No

re vevsene CASH! cecccecccssceececcees
17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,

QO) No
AB e800

Institution name:

17.1. Checking account: Pe N Cc 8 A NK

17.2. Checking account:

|
| and other similar institutions. If you have multiple accounts with the same institution, list each.
i

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7, Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

@ No

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

Institution or issuer name:

 

 

an LLC, partnership, and joint venture

@ No

CI Yes. Give specific
information about

Official Form 106A/B

Name of entity: % of ownership:

%

 

%

 

%

 

Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

_ 3 SO

600

fr AF F Ff Ff Ff Ff fF

page 5

 
 

Debtor 1

 

First Name Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

I No

C) Yes. Give specific
information about

Issuer name:

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OMe ceestcesseenees $
$
$

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing pians
@ No
QO Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
@ No
ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: 5
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
@ No
CD Ves wecessessssssesssseen Issuer name and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6
Debtor 1 Case number (known)
First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account ina qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

@ No

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

3 No

(2 Yes. Give specific
information about them... | $

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

@ No
C) Yes. Give specific

 

 

 

 

 

information about them...
i L
t
; 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
@ No __
CD Yes. Give specific |
information about them... | $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

| B No rer ee ee

| (} Yes. Give specific information [ Federal:
about them, including whether
you already filed the returns | State:

and the tax years. o.oo...
Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

@ No

CI Yes. Give specific information............ |

 

 

 

Alimony: $
| Maintenance: $
Support: $
Divorce settlement: $ _ _
i | | Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
| @ No _ —
i CL} Yes. Give specific information............... | 5

 

Official Form 106A/B Schedule A/B: Property page 7

 
Debtor 1 Case number (known)

 

First Name Middle Name Last Neme

31. Interests in insurance policies
Examples; Health, disability, or life insurance: health savings account (HSA); credit, homeowner's, or renter’s insurance

@ No

LJ Yes. Name the insurance company
of each policy and list its value. ...

Company name: Beneficiary: Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4B No

L} Yes. Give specific information..............

 

 

 

 

 

 

 

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
@ No _
L) Yes. Describe each C1 | |
$
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
No - —— ee
C) Yes. Describe each claim. senetsusssssaed] |
i | an 8
35. Any financial assets you did not already list
@ No -— 7 ay
C) Yes. Give specific information............ $

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..... > $

 

6S0

 

 

EE reserve Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.D0 you own or have any legal or equitable interest in any business-related property?
B® No. Go to Part 6.
Q) Yes. Go to line 38.

| Current value of the

portion you own?

 

Do not deduct secured claims
. or exemptions.
38. Accounts receivable or commissions you already earned
€B No ee : _
C) Yes. Describe......

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

B No

O) Yes. Describe....... | s

Official Form 106A/B Schedule A/B: Property

page 8
Debtor 1 Case number (known)
First Name Middle Name Last Name

 

I 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

@ No
CI Yes. Describe....... s

 

 

41. Inventory .
@ No
L) Yes. Describe....... 5

 

 

42. Interests in partnerships or joint ventures

@ No
() Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations

Bi No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C No
U) Yes. Describe........
7

 

 

' 44. Any business-related property you did not already list
@ No

LD Yes. Give specific
information .........

 

 

 

 

CoC Ff Ff Ff Ff

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ ( )
for Part 5. Write that number here ..o.ocsccccsccsssssssssceccccssossesssesccceees >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
If you own or have an interest in farmland, list it in Part 1. .

 

; 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
i No. Goto Part7.
QC) Yes. Go to tine 47.

Current value of the
portion you own?

 

i Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
a No
i . a
| $

 

Official Form 106A/B Schedule A/B: Property page 9
 

Debtor 1 Case number (if known)

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

@ No . =
L) Yes. Give specific L

information.............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

@ No

 

 

 

50. Farm and fishing supplies, chemicals, and feed

@ No

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

@ No

 

Q) Yes. Give specific
information.............

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here

 

>

 

 

 

 

 

EAE veccrive All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

@ No - ~ —

CJ Yes. Give specific
information. ............

 

54. Add the dollar value of all of your entries from Part 7. Write that number here

 

 

 

 

 

 

ale List the Totals of Each Part of this Form

'

55. Part 1: Total real estate, Fe 2... ccessccssccssssssssssssnsccsesesssssssassssssssstssssssssetssegsseseseseesesesseec

 

56. Part 2: Total vehicles, line 5 $ Si 00 b

57. Part 3: Total personal and household items, line 15 $ 0 :
58. Part 4: Total financial assets, line 36 $ 6! S
59. Part 5: Total business-related property, line 45 $ ( y
60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 +s

|

PERERA ‘ >
62. Total personal property. Add lines 56 through 61. .........cs... $ 6 6 gi ) Copy personal property total > (+¢ 6 (453 O
lh '

63. Total of all property on Schedule A/B. Add line 55 + line 62.........csscsssssssscssessssssssssssssssssssesssssseseseseseetenteeeeeeeeeeeecccc

Official Form 106A/B Schedule A/B: Property

 

s 16 /3S0

 

 

 

page 10
Fillin this information to identify your case:

Debtor 1

 

First Name

Debtor 2
(Spouse, if filing) First Name

 

United States Bankruptcy Court for the:

Case number ©) Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oan

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 108A/B) as your source, list the property that you claim as exempt. If more
space Is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (If known), ‘

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

SEE tcontity the Property You Claim as Exempt

j

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

O) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)\(3)
OQ) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

   

py th

i Bri j ‘ \ '
: description: 68 S. i s160 600 Os
Line from wear kK @ 100% of fair market value, up to

 

 

Schedule A/B: any applicable statutory limit |
Bret won DOS HONAL Ps SOD os :
! Line from @ 100% of fair market value, up to
_— Sohedide Bs nt pole statutory mit
Ste ion, MoutoholdpealtySunbtie, 000 as _
Line fram ° B) 100% of fair market value, up to

i Schedule A/B: any applicable statutory limit
3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

|
|
|
@ No |
i
|
|

*
Q) Yes. Did you acquire the property covered by the efnidin within 1,215 days before you filed this case?
Q No
es

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Debtor 1 Case number (if known)

 

 

Middle Name

ear 2: Ea Page

Last Nama

 

Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption

on Schedule A/B that lists this property

 

 

portion you own

Copy the value from
Schedule A/B

 

Check only one box for each exemption

Brief ( AS H ¢ O
description: $i —UY Of¢
Line from a 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Bt CUMS 5 0 as

lescription: a
Line from 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Bret on ENC BANK , £0) a;

escription: = =
Line from 2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to

Schedule A/B;

Brief

description: —_—__——_ $&__—Wsd«dOg

Line from LQ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description; §£— ——___________ $ i$

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from Q) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: §£ ———_________ § Os

Line from C} 100% of fair market value, up to
Schedule A/B:: ——_—— any applicable statutory limit
Brief

description: $ Og

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description, § ——————_______._ $ Os

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from Q) 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief

description: ——————ucu § Os

Line from (} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

Official Form 106C

 

 

 

 

 

 

any applicable statutory limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

page 2_ of __
Fillin this information to identify your case:

Debtor 4

 

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: District of

Case number
(if known)

 

C) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

1. Do any creditors have claims secured by your property?
U) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

    
 

 

    

 

 

  
  
 

 

   

 
   
 

 

 

 

 

List all d claims. Ifa creditor h tha red claim, | ed ae Poets epee
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amountofciaim ‘Value of collateral Unsecured
for each claim. {f more than one creditor has a particular claim, list the other creditors in Part 2. Donotdeductthe ‘that supports this portion —
As much as possible, list the claims in alphabetical order according to the creditors name. value ofcollateral. claim eat ifany
| 2.1) \A le L) : Fe 2 B An ) \k Describe the property that secures the claim: sO 821 $s SS
Creditors Name 4. A Krug cf - + ow :
Number Street 56k S aD ‘ h N Cl APk
c
Ae ip imi.
3 4 £ ble Vi ey B ly y ‘ ofthe ane you file, the claim is: Check all that apply.
~~ = ontingen!
fox T Mire.se Bs CO Unliquidatea
City frate ZIP Code Q disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
OQ Debtor 1 only 4 An agreement you made (such a ortgage br secured
O) Debtor 2 only car loan)
@ Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
(2 Atleast one of the debtors and another Q) Judgment tien from a lawsuit
C2 other {including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber— :
| 2.2] Describe the property that secures the claim: $ OT CC $ $
ied) yap, Ue
Number Street
] F & mMMerce R, , Kway As of the date you file, the claim is: Check all that apply.
Cue B (} Contingent
) O untiqui
nliquidated
QO) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply. -
© Debtor 1 only @ Anagreement you made (such as|mortgag¢ or secured
QO) debtor 2 only car loan) :
a Debtor 1 and Debtor 2 only Q Statutory tien (such as tax lien, mechanic's lien)
C2 Atteast one of the debtors and another 1 Judgment lien from a lawsuit
CO) other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber_ __
Add the dollar value of your entries in Column A on this page. Write that number here: boaa Ka) |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page tof
Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

\
United States Bankruptcy Court for the:

Case number

Lest Name

District of
(State)

 

(lf known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

(3 Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the feft. Atta

any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

ch the Continuation Page to this page. On the top of

 

1. Do any creditors have priority unsecured claims against you?

“BD No. Go to Part 2.

Qi ves.

 

 

 

 

 

 

 

Priority

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
honpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

Nonpriority
amount

 

 

 

 

 

 

 

 

 

 

Fotal claim
2.1
Last 4 digits ofaccountnumber_ CS $
| Priority Creditors Name
i When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code U1 Contingent
QO unliquidated
Who incurred the debt? Check one. O Disputed
O) Debtor 1 only
OQ) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Domestic support obligations
‘of Atleast one of the debtors and another O) Taxes and certain other debts you owe the government
C1 Check if this claim is for a community debt Q Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QO No QO) oOtner. Specify
D2) Yes ee _— ———— ee
e2 | Last 4 digits ofaccountnumber_ = = sg $
Priority Creditors Name
| When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
City State ZIP Code QO) Unliquidated
| Who incurred the debt? Check one. C1 Disputed

Q) Debtor 1 only
CQ) Debtor 2 only
| C) Debtor 1 and Debtor 2 only
| O Atleast one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

No
__O ves

Type of PRIORITY unsecured claim:
U) Domestic support obligations
O Taxes and certain other debts you owe the govemment

CD Claims for death or personal injury while you were
intoxicated

1 other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 1of_

 
Debtor 1

Case number (it known)

 

First Name Middle Neme Last Name

List All of Your NONPRIORITY Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number ___

oT $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O contingent
CO unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CY Debts to pension or profit-sharing plans, and other similar debts

O) Other. Specify

 

Last4 digits ofaccountnumber $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
(J Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

© Student loans

mj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

oO

Other. Specify

 

 

Last 4 digits of account number ___

a $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
O) unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other similar debts

3. Do any creditors have nonpriority unsecured claims against you?
a No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
claims fill out the Continuation Page of Part 2.

Nonpriority Creditors Name
Number Street
City State ZIP Code
Who incurred the debt? Check one.
OQ) Debtor 4 only
Q) Debtor 2 only
O Debtor 1 and Debtor 2 only
OQ) Atleast one of the debtors and another
C) Check if this claim is for a community debt
Is the claim subject to offset?
OQ No
Q ves
Nonpriority Creditors Name
Number Street

| City State ZIP Code
Who incurred the debt? Check one.
Q Debtor 4 only
CD Debtor 2 only
C) Debtor 1 and Debtor 2 only
Q) Atteast one of the debtors and another
O] Check if this claim is for a community debt
Is the claim subject to offset?
QO No
Q) Yes

hes |
Nonpriority Creditor's Name
Number Street
City State ZIP Code
Who incurred the debt? Check one.
Q) Debtor 1 only
CO Debtor 2 only
CI Debtor 1 and Debtor 2 only
OC Atleast one of the debtors and another
() Check if this claim is for a community debt

| Is the claim subject to offset?
O No
QO) Yes

Official Form 106E/F

QO other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
| included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

Rose eee

 

 

 

page__of__
Debtor 1

 

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

Add the amounts for each type of unsecured claim.

Total claims 6a. Domestic support obligations

from Part 1

government

intoxicated

Write that amount here.

6e. Total. Add lines 6a through 6d.

 

| Total claims 5f Student loans

| from Part 2

claims

similar debts

Write that amount here.

6j. Total. Add lines 6f through 6i.

6. Total the amounts of certain types of unsecured claims. This informa

6b. Taxes and certain other debts you owe the

6c. Claims for death or personal injury while you were

6d. Other. Add all other priority unsecured claims.

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority

6h. Debts to pension or profit-sharing plans, and other

6i. Other. Add all other nonpriority unsecured claims.

tion is for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

6c. OQ

$ ——————
6d. + $ O
6e. 0

$

Total claim

6F. | )
$ .

6g. $ C)
mn, O

6. +s | )

 

 

6j. ¢ )
$

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page _of__
Fill in this information to identify your case:

Debtor

 

First Name Middie Name

Debtor 2
(Spouse ff fiting) First Name Middle Name Last Neme

 

United States Bankruptcy Court for the: District of
(State)

b
qa O) Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
@ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in alt of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

j
t

i]

 

Name

 

Number Street

 

——_—_—-——-;-—

City State ZIP Code

iy

 

Name

TSN

 

Number Street

 

ny]
|

chy. State ___ ZIP Code

 

Name

 

Number Street

 

| City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code
2.5°

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of___
Fillin this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middis Name

 

United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

() Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, |
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

eo ——

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

a No
CI Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

|

@ No. Goto line 3.

Cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
|
|

OC) No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

Name of your spouse, former spouse, or legal equivatent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
| shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
OQ) Schedule D, fine
Name
(Q) Schedule E/F, line
Number Street Q Schedule G, line
i
City State ZIP Code
3.2
(2 Schedule D, line
Name
QO Schedule EF, fine
Number Street Q) Schedule G, line
City | State _ZIP Code
3.3 |
Q Schedule D, line |
Name
(2 Schedule E/F, line |
Number Street O Schedule G, line |
i
Cy State ZIP Code |

Official Form 106H Schedule H: Your Codebtors page 1of_
Fill in this information to identify your case:

 

Debtor 1

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Neme Middle Name Last Name

 

United States Bankruptcy Court for the: District of
(State)

Case number Check if this is:
(if known)
(J An amended filing
QA supplement showing postpetition chapter 13
incame as of the following date:

Official Form 1061 MM/ DD? YYYY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

Part 1: Describe Employment
1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with
information about additional Employment status Q) Employed @ Employed
employers. C) Not employed C1 Not employed

|
Include part-time, seasonal, or

SelFemployed work. Occupation K ef Ref N U Xe. por $ Tip |

Occupation may include student

| orhomemaker, if it applies. |
° Employer's name Care P line Bergen) IN
Employer's address 280 E, R; Aaowiood Ay

Number Street Number Street Gg

 

 

 

City State ZIP Code State ZIP Code

|
}
How long employed there? |

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
| below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll , .
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $ 3 j OO

3. Estimate and list monthly overtime pay. 3. +$ + $

 

4, Calculate gross income. Add line 2 + line 3. 4. $ 0 $ 3100

 

 

 

 

 

 

 

Official Form 1061 Schedule J: Your Income page 1
Debtor 1 Case number (if known)
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtor 2 or
——— fill :
Copy lime 4 Mere... ecccsescessessessessessssessvcascosssssscasessesassussvssssucsessssuusesescnseee >4. § $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ $
5b. Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c... $
5d. Required repayments of retirement fund loans 5d. $ $
| 5e. Insurance Se. § $
Sf. Domestic support obligations 5f. $. $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +3 +¢
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+ 5g+ 5h. 6. $ $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $ Q +30
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ gS oO $
monthly net income. 8a.
8b. Interest and dividends 8. § $

 

8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive

 

Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
| 8d. Unemployment compensation 8d. $
8e. Social Security se. gs JS) sIZBSZ In

 

8f. Other government assistance that you regularly receive

include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental

 

 

 

Nutrition Assistance Program) or housing subsidies. QO 0
Specify: a $
8g. Pension or retirement income 8g. § © $ O
| 8h. Other monthly income. Specify: 8h. +$ +$

 

 

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9] 3 1630 $ 35)Ja

 

 

 

 

| Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

 

 

 

| 10. Calculate monthly income. Add fine 7 + line 9. ; Lé. Hy) +| 5 38)? 2 I ‘ Ss yi)

 

1

=

. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

13.Do you expect an increase or decrease within the year after you file this form?
No.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 42.

 

Specify: 11.% $ |

LS #42 |

Combined
monthly income

 

C) Yes. Explain:

 

 

 

 

a — 7 —

Official Form 1061 Schedule I: Your Income

page 2
Fill in this information to identify your case:

Debtor 1

 

First Name Middle Name Last Name Check if this is:

Debtor 2 .
(Spouse, if filing) First Name Middle Name Last Name C) An amended filing

DA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of
(State)

Case number

(If known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE ve scrive Your Household

| 1. Is this a joint case?

 

CI No. Goto line 2.
(i Yes. Does Debtor 2 live in a separate household?

OC No
UO) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

-2. Do you have dependents? OU No

 

 

 

 

 

Dependent'’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 and @ Yes. Fill out this information for Debtor 1 or Debtor 2 age j with you?
Debtor 2. each dependent... 7) O
Do not state the dependents’ Wi Fe Ahil | a No
names. Yes
CO) No
CQ) Yes
UO No
QO) Yes
UL No
OC) Yes
CO No
QO) Yes
‘3. Do your expenses include we No
expenses of people other than
___ yourself and your dependents? Yes - - a

 

ERE estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule f: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and f A KE
any rent for the ground or lot. 4. $

H not included in line 4:
4a. Real estate taxes 4a. $ s 0

 

4b. Property, homeowner's, or renter’s insurance 4b. §

4c. Home maintenance, repair, and upkeep expenses 4c. $ € XO O
4d. Homeowner's association or condominium dues 4d. $ ( )

Official Form 106J Schedule J: Your Expenses page 1
Official Form 106J

 

 

 

 

 

 

 

20a. Mortgages on other property

20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

Case number (if known)

 

Debtor 1
First Name Middie Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Intemet, satellite, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c, Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule /, Your Income (Official Form 1063).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule [: Your Income.

6a.
6b.
6c.
6d.

12.
13.

14,

15a.
18b.
15¢.
15d.

16.

17b.
17c.

17d.

18.

20a.
20b.
20c.
20d.

20e.

Your expenses

fe Ff# fF ff

PA FF fF

page 2
Debtor 1 Case number (if known)

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy fine 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

@ No. [ee
CJ Yes. | Explain here:

 

Official Form 106J Schedule J: Your Expenses

21.

22a.

22b.

22c.

23c.

 

 

 

 

page 3
Fitlin this information to identify your case:

Debtor 1

 

Firat Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

() Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

ie -- Below

|

! Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

LI No

Q) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, I deciare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

Signature of Debtor 1

Date
MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Fill in this information to identify your case:

Debtor 1

 

First Name

Debtor 2
(Spouse, if filing) First Name

United States Bankruptcy Court for the:

 

 

oon CJ Check if this is an
amended filing

 

 

Official Form 107
ee TUS

Statement of Financial Affairs for Individuals Filing for Bankruptcy 0419
Be as complete and-accurate as Possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

’
Give Detalls About Your Marital Status and Where You Lived Before

1. What is your current marital status?

@ Married
(2 Not married

@ No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

   

i

i]

j

| 2. During the last 3 years, have you lived anywhere other than where you live now?
i

i

i

;

 

 

 

 

 

 

 

 

 

 

 

 

 

_——— — Q Same as Debtor 1 = O Same as Debtor 1
i From From
: Number Street Number Street
i To _ To
|
: City State ZIP Code City State ZIP Code
} Q Same as Debtor 1 QO Same as Debtor 1
}
; From From
I Number Street Number Street
i To To _
: =
} Gity State ZIP Code City : State ZIP Code

3. Within the last 8 years, did you ever live with a Spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

B No
i Q Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H),

Ls |

 

 

 

EB eon the Sources of Your income

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

 

 
Debtor 1

 

First Name Middle Name

Last Name

Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

L) No
Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

ert

Sources of income
Check all that apply.

QO Wages, commissions,
bonuses, tips

QQ) Operating a business

Gross income

(before deductions and
exclusions)

 

For last calendar year:

(January 1 to December 31,
YYvY

For the calendar year before that:

(January 1 to December 31,
YYYY

C) Wages, commissions,
bonuses, tips

CQ Operating a business

QO Wages, commissions,
bonuses, tips

C) Operating a business

$

Sources of income Gross income
Check all that apply. (before deductions and
exclusions)

@ Wages, commissions,
bonuses, tips
C) Operating a business

 

| Wages, commissions,
bonuses, tips $

Q Operating a business

e Wages, commissions,
bonuses, tips

QO Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

L No
Yes. Fill in the details. <
Soci At. Se curr y

Rese

From January 1 of current year until

the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, )
YvYY

For the calendar year before that:
(January 1 to December 31, )
YYYY

Sources of income

Gross income from

Debtor 2

Sources of income Gross Income from

 

 

 

 

 

 

 

” Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
$ —— $
$ $
seen ek cacemn arse re abet ae eee ” ca mh ae om om ae = a
$
$
$
$ pe
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Official Form 107

 
Debtor 1 Case number titknown)__
First Nemo Middle Name Lest Name

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are elther Debtor 1’s or Debtor 2’s debts primarily consumer debts?
C) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

C2 No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankmuptey case.

* Subject to adjustment on 4/01/22 and every 3 years ajter that for cases filed on or after the date of adjustment.

8 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

B No. Go to line 7.

QO Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oA

$ $
Credgitor's Name Q Morigage
; QO Car
Number Street CQ) cresit card
O Loan repayment
Q Suppliers or vendors
~ pose City State ZIF Code To Chother  —
$ $ Q Mortgage
Creditor’s Name g
‘ Car
Number Street CP credit cara
: QO Loan repayment
:
: CI supptiers or vendors
City State ZIP Code O other
1
$ § Q Mortgage .
Creditor’s Name = QO =
: Car
|
| Number Street QQ Credit card
| Q Loan repayment
QD Suppliers or vendors
OQ) othe
| City State ZIP Code og’ #
a 7"
|

 

 

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 1

 

Fret Name Middle Name Lest Name

Case number (i known}

 

| 7. Within 7 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general pariner:
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

 

 

 

 

—————

Official Form 107

agent, including one for a business you operate as a sole proprietor. 11 U.S.C.

such as child support and alimony.

@ No
Q) Yes. List all payments to an insider.

§ 101. Include payments for domestic support obligations,

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $ | |
Insider's Name |
Number Street
| |
City State ZIP Code |
$ $ |
Insider's Name
Number Street |
| |
City State ZIP Code | |

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider.
@ No
Q) Yes. List all payments that benefited an insider.
Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name _ il
Insider's Name $ $ |
|
Number Street
1
City State ZIP Code
— a i con ~ |
$ $

 

Insider's Name

 

Number Street

 

 

City tate, _ZIP Code |

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 4

 

 

 
Debtor 1 Case number (if known)

First Name Middle Name Last Name

EF tcontity Legal Actions, Repossessions, and Foreclosures

 

a

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications,
and contract disputes.

No
@ Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
| fo NIS ler Gurl
- tt
Case title Lhe r e ely AY u Re Court J fer Iv r 6é Ce a 8 Pending
‘ ? QO On appeal
Vi Maree. Josesly |
' Number Street () Concluded
Case number i a 3 IS 453 +] y |
| | City State ZIP Code
Case title | Court Name Q Pending
Q On appeal
| |Number Street OQ Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

@ No. Gotoline 11.
©) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

 

Number Street Explain what happened

Q Property was repossessed.

QO Property was foreclosed.

C} Property was gamished.

City State ZIP Code QO Property was attached, seized, or levied.

 

 

 

 

Describe the property Date Value of the property

 

Creditors Name

 

Number = Street
Explain what happened

 

Q) Property was repossessed.

C) Property was foreclosed.

O Property was garnished.

QO Property was attached, seized, or levied.

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Debtor 1 Case number (i known)
Firet Name Middie Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

@ No
C) Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name J |
$
Number Street
{-—— _ ————— —
City State ZIP Code Last 4 digits of account number: XXXX—____

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

@ No
QO) Yes

CF us Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person’?
:  BINo
(O) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
| per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street |
: City State ZIP Code
i |
Person's relationship to you |
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
i per person - : ____ the gifts
$
Person to Whom You Gave the Gift
|
$

 

 

Number Street |

 

City State ZIP Code

Person’s relationship to you |

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Debtor 1 Case number (if known)
First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

| [&No
| (CJ Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
| r -— —— —- oe —_— —- — ——
|
| |
$
| Charity’s Name |

 

Number Street

 

 

City State ZIP Code

Eo List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

@ no

Q) Yes. Fill in the details.

 

i Describe the property you fost and Describe any insurance coverage for the loss Date of your Value of property

i how the loss occurred : i". ies loss lost
i Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

OI No
@ Yes. Fill in the details.

 

 

Description and value of any property transferred Date payment or Amount of payment
P hi WL 6. nel transfer was
Person Who Was Paid ee ee ee _ made
Number Street | $ [S60

 

 

 

City State ZIP Code |

 

Email or website address |

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Debtor 1 Case number (# known)
First Name Middle Name Last Name

 

 

Description and value of any property transferred Date payment or ‘Amount of
transfer was made payment
Person Who Was Paid |
|
|
Number Street |

 

 

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You | |

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

@ No
C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
= SS Ss _ made
Person Who Was Paid [
|
N | $
umber Street i |
|
| $
City State ZIP Code re __ |

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
a No
! (2 Yes. Fill in the details.

‘ Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

 

Person Who Received Transfer

 

Number Street |

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer |

 

3 Number Street

 

 

Cily State ZIP Cade lL |

Person's relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 1 Case number (known)
Firat Name Middle Name Last Name

i
l
| 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
| are a beneficiary? (These are often called asset-protection devices.)

@ No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

—..

 

 

 

clit: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ No
OQ Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX—-__ O) checking $
Number Street QO Savings

Q Money market
O Brokerage

 

 

 

 

 

 

City State ZIP Code 0) other
XXXX—__ CQ) checking $
Name of Financial Institution —
Q Savings
Number Street Q Money market
Q Brokerage
C) other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
®@ No
C) Yes. Fill in the details.

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Bo you still
oe have it?
C2 No
Name of Financial institution Nama OQ Yes
Number Street Number Street | |
| |
City State ZIP Code |

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor 1 Case number (if known)
First Name Middle Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 4 year before you filed for bankruptcy?
@ No
CQ) Yes. Fill in the details.

 

 

‘Who else has or had access to it? Describe the contents Do you still
ea roe 4 __séhave it?
|
| CIN
Name of Storage Facility Name 0 Yes
Number Street Number Street !

 

City State ZIP Code | |

 

City_ State ZIP Gode

EEE teontity property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
AB No
C2 Yes. Fill in the details.
Where is the property? Describe the property Value

| |

Owner's Name | $

 

Numb Street |

 

Number Street

 

City State ZIP Code

 

City State ZIP Code

Er Give Details About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

si Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

i No
CQ) Yes. Fill in the details.

 

 

 

 

 

j

i

i .

} Governmental unit Environmental law, if you know it ___ Date of notice
.

}

| :
Name of site Governmental unit |

| ee

i Number Street Number Street

| City State ZIP Code

i

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Debtor 1

 

First Nama Middle Name

No
Q) Yes. Fill in the details.

 

Name of site

Last Name

25.Have you notified any governmental unit of any release of hazardous material?

Governmental unit

 

Governmental unit

 

 

Number Street

Number Street

 

 

 

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

#2 No

C) Yes. Fill in the details.

Case title

 

 

 

Case number

; 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

City State ZIP Code

 

 

Case number (ifknown)

Environmental law, if you know it

Date of notice

 

Court or agency Nature of the case aa of the
re L
t
| {1
Court Name QO Pending
| O On appeal
Number Street QO Concluded

 

City State ZIP Code

|
|
I

Ci Give Detalls About Your Business or Connections to Any Business

Q) A member of a limited liability company (LLC) or limited liability partnership (LLP)

CQ) an officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

|
| QA partner in a partnership
f
{
|
i

i @ No. None of the above applies. Go to Part 12.
Q) Yes. Check all that apply above and fill in the details below for each business.

 

Business Name

 

Number Street

 

 

City State ZIP Code

 

Business Name

 

Number Street

 

 

 

City State ZIP Code

Official Form 107

Describe the nature of the business

 

Name of accountant or bookkeeper

Describe the nature of the business

Name of accountant or bookkeeper

Statement of Financial Affairs for Individuals Filing for Bankruptcy

_ Do not include Social Security number or ITIN.

 

Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed
From To

Employer Identification number

Dates business existed

From _ sto

 

 

page 11
Debtor 1 Case number (i known)
First Name Middle Name Last Name

a ee en sees ee en a

Employer identification number
Do not include Social Security number or !TIN.

Describe the nature of the business

— ae

 

 

 

Number Street Name of accountant or bookkeeper Dates business existed

| |
City State ZIP Code |

 

 

From ____s‘rTfo

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

@ No
Cl Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Cade

Sign Below

 

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Ate

Signature of Debtor 1

 

Date

 

@ No |
QO Yes \

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

a No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
 

 

UNITED STATES BANKRUPTCY COURT |
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)

 

In Re:
Mi re, Ne. Yese f Case No.:
Marie D- Tosoph Chapter: 13

Judge:

 

 

 

DISCLOSURE OF CHAPTER 13 DEBTOR’S ATTORNEY COMPENSATION

1, Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that I am the attorney for
the debtor(s) and that compensation was paid to me within one year before the filed date of the petition, or
agreed to be paid to me, for Services rendered or to be rendered on behalf of the debtor(s) in connection
with this bankruptcy case is as follows:

QO Under D.N.J. LBR 2016-5(b), I have agreed to accept for all legal services required to confirm
a plan, subject to the exclusions listed below, including administrative services that may occur
postconfirmation, a flat fee in the amount of $ a 2S l », 20 . T understand that I must
demonstrate that additional services were unforeseeable at the time of the filing of this disclosure
if I seek additional compensation and reimbursement of necessary expenses.

Legal services on behalf of the debtor in connection with the following are not included in the flat
fee:

Representation of the debtor in:
* adversary Proceedings,
" loss mitigation/loan modification efforts,
"  post-confirmation filings and matters brought before the Court.

I have received: $ 6) O

The balance due is: $ 32D

The balance @ will O will not be paid through the plan.

 
Q) Under D.N.J. LBR 201 6-5(c), I have agreed to accept for legal services provided on behalf of
the debtor in this case, an hourly fee of $ . The hourly fee charged by other
members of my firm that may provide services to this client tange from $ to

$ - T understand that I must receive the Court’s approval of any fees or
expenses to be paid to me in this case post petition pursuant to D.N.J. LBR 2016-1.

I have received: $

The source of the funds paid to me was:
® Debtor(s) Q Other (specify below)

 

 

 

 

If a balance is due, the source of future compensation to be paid to me is:
@ Debtor(s) Q) Other (specify below)

 

De

attorney

new. S/S
 

 

 

   
   

      

Our Case:

 

Filtn this information to identify y

       

and 21

Check as directed in areca and

According to the calculations required by
this Statement:

B 1. Disposable income is not determined
under 11 U.S.C. § 1325(b\3).

[2] 2. Disposable income is determined
under 11 U.S.C. § 1325(b)/3),

@ 3. The commitment period is 3 years.
Ci 4. The commitment period is 5 years,

  
  

    

* Debtor 1

 

 

   

First Neme Middie Name Last Nema

 
 

Debtor 2
(Spouse, if filing) First Nome Middia Name Last Name

 

 

 

         
 

 
 

United States Bankruptcy Count for the: District of

 
 

 

Case number
(if known)

 

 

   
   

 

 

 

 

[I check if this is an amended filing

Official Form 1 22C-1

Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period 1246

Calculate Your Average Monthly Income

1, What is your marital and filing status? Check one only. |
Not married. Fill out Column A, lines 2-14.

Married. Fill out both Columns Aa

 
  

 

Filia, age

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
Payroll deductions).

 

5. pat Income from Operating a business, profession, or Debtor 4

  

Gross receipts (before all deductions)

 

 

Ordinary and necessary operating expenses a $s

Net monthly income from a business, profession, or farm $s $ noel, $ ( ) $ 6
6. (oescome from rental and other real property Debtor 4 Debtor 2

Gross receipts (before all deductions) S S$

Ordinary and necessary operating expenses -$ Oe S$

Net monthly income from rental or other real Property $e s reels, $ ¢ *) $ 0

Official Form 122-4 Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period Page 1
Debtor 1 Case number (itinewn)

 

 

First Name Middle Namo Lest Neme

 

 

12. Copy your total average monthly income from line 14. sseasessssvesaeenessssonscanesecssssossesesssess

13.

14.

. Interest, dividends, and royalties
. Unemployment compensation

10.

1,

  
  

Do not enter the amount if you contend that the amount received Was a benefit under
the Social Security Act. Instead, list it here? ecco, v

 

 

 

 

 

For you......
For Your Spouse o.oo... $
. Pension or retirement income. Do not include any amount received that was a 0
benefit under the Social Security Act, S$. sO)

income from all other Sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or Intemational or
domestic terrorism. if necessary, list other sources on a Separate page and put the

 

 

 

total below.
De, $
a $
Total amounts from separate Pages, ifany, — +s +s

 

 

 

Calculate your total average monthly income. Add lines 2 through 10 for each QO + 3 / 60
column. Then add the total for Column A to the total for Column B. $F $DIUS

 

 

j=[s3/0,

 

 

Determine How to Measure Your Deductions from Income

 

 

Calculate the marital adjustment. Check one:

C You ate not marsied. Fill in 0 below.

eS You are married and your spouse is filing with you. Fill in 0 below.
Ld You are married and your spouse is not filing with you.

Fill in the amount of the income listed in tine 11, Column B, that was NOT regularly paid for the household expenses of
you or your dependents, such as Payment of the spouse’s tax liability or the spouse’s Support of someone other than
you OF your dependents.

Below, specify the basis for excluding this income and the amount of income devoted to each Purpose. If necessary,
list additional adjustments on a Separate page.

If this adjustment does not apply, enter 0 below.

 

 

 

 

 

 

 

 

 

 

 

Total... ve So copy nae

Your current monthly income. Subtract the total in line 13 from line 12.

15. Calculate your current monthly income for the year. Follow these steps:

 

 

18a. Copy line 14 here => a
Multiply line 15a by 12 (the number of months in a year).

 

15b. The result is your current monthly income for the year for this part of the form. .

Official Form 122¢-1 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period

Total a
monthly income

 

 

page 2

 
Debtor 1 Case number (f known),

 

 

 

 

 

 

Firet Name Middle Name Last Name
lie Calculate the median family income that applies to you. Follow these steps:
16a. Fill in the state in which you live,
16b. Fill in the number of people in your household. a
16c. Fill in the median family income for your state and size of household. .... $ OO963

To find a list of applicable median income mounts, go online using the link Specified in the separate
instructions for this form. This list may aiso be available at the bankruptcy clerk’s office.

17. How do the lines compare?

17a. we Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
17 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable income (Official Form 122C-2).

17b, Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
7US.C.§ 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable income (Official Form 122C~2).
On line 39 of that form, copy your current monthly income from line 14 above.

Calculate Your Commitment Period Under 4 4 U.S.C. § 1325(b)(4)

 

18. Copy your total average monthly income from line 11. $ Q f ‘00
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your Spouse's income, copy

the amount from line 13.
19a. If the marital adjustment 2985 00 SBPIY, fll iM 0.00 HME 198. rnarnnnnninninniniinieee
‘ — $ CO

19b. Subtract line 19 from line 18. $_ 2/6)

20. Calculate your current monthly income for the year. Follow these steps:

 

 

 

 

 

 

 

 

 

20a. Copy line 19b............ so 5 5/60
Multiply by 12 (the number of months in a year). x 12
20b. The result is your current monthly income for the year for this part of the form. $ 34 10
| ti |
20c. Copy the median family income for your state and size Of household from fiN@ 166... nseiannnmesnovimeresec..,
537200

 

 

 

21. How do the lines compare?

Bi Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of Page 1 of this form, check box 3,
The commitment period is 3 years. Go to Part 4.

Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
check box 4, The commitment Period is § years. Go to Part 4,

 

Sign Below

By signing here, under penalty of perjury | declare that the information on this Statement and jn any atts chments is true and correct.

x ‘T_-~h a

Signature of Debtet 1

 

Date
MM/DD /yYyyy

 

{f you checked 17a, do NOT fill out or file Form 122C-2. ‘
If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, Copy your current monthly income from line 14 above.

ba a te ne oe ae oe a Heme

 

 

 

Official Form 122¢-4 Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period page 3
Shapiro & DeNardo, LLC
14000 Commerce Parkway - Suite B
Mount Laurel, NJ 08054

Wells Fargo Bank, N.A.

Shapiro & DeNardo, LLC

14000 Commerce Parkway, Ste B
Mt. Laurel, NJ 08054

Wells Fargo Home Mortgage
Attn: Bankruptcy

Mac X7801-014 3

3476 Stateview Bivd

Fort Mill, SC 29715
